Case 2:17-cv-08937-DMG-FFM Document 61 Filed 05/24/19 Page 1 of 2 Page ID #:1120



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.     CV 17-8937-DMG (FFMx)                                     Date    May 24, 2019

   Title Crytek GMBH v. Cloud Imperium Games Corp., et al.                              Page    1 of 2

   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                 NOT REPORTED
                Deputy Clerk                                               Court Reporter

      Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
               None Present                                                None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S EX PARTE APPLICATION
               [60]

          At 4:17 p.m. on Friday, May 24, 2019, Plaintiff Crytek GmbH filed an Ex Parte
  Application for an extension of time to respond to the pending Motion for Bond filed by
  Defendants Cloud Imperium Games Corporation and Roberts Space Industries Corporation. [Doc.
  # 60 (“Application”).] The Application comes one court day before Plaintiff’s existing May 28,
  2019 opposition deadline expires, and on the eve of the Memorial Day holiday weekend. Plaintiff
  maintains that it “understood . . . that Defendants would agree” to extend the opposition deadline
  and hearing date for the Motion. Application at 4. But they failed to actually execute any such
  stipulation. According to Plaintiffs, when Defendants “indicated that they would not so stipulate”
  on May 23, 2019, Plaintiff decided ex parte action was appropriate, but waited another 24 hours
  to pursue such action. See id. In waiting to confirm Defendants’ intent as to its requested extension
  of time, Plaintiff also ignored and acted in contravention of the Court’s Initial Standing Order.
  [Doc. # 14 (“Standing Order”) at 11; see also Judge Gee’s Procedures and Schedules at ¶ 7, United
  States District Court, Central District of California website (“Counsel should avoid submitting
  requests for continuance or extension of time less than five (5) court days prior to the expiration
  of the scheduled date”).]

          Upon learning of Plaintiff’s intent to file the Application, Defendant’s counsel contacted
  chambers and inquired as to whether it needed to oppose the Application over the holiday weekend,
  under the Court’s 24-hour response rule. Id. at 10. To resolve in a sensible fashion what does not
  appear to be an emergency situation (other than one of the parties’ own making), the Court rules
  as follows.



   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:17-cv-08937-DMG-FFM Document 61 Filed 05/24/19 Page 2 of 2 Page ID #:1121



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.     CV 17-8937-DMG (FFMx)                                    Date    May 24, 2019

   Title Crytek GMBH v. Cloud Imperium Games Corp., et al.                              Page    2 of 2

         For now, the hearing on Defendants’ Motion shall go forward as scheduled at 9:30 a.m. on
  June 28, 2019. Plaintiff’s deadline to oppose Defendants’ Motion is continued to June 7, 2019.
  Defendants’ deadline to file a reply is continued to June 14, 2019. Defendants shall file their
  opposition to Plaintiff’s Application, if any, no later than May 28, 2019 by close of business. If
  the Court grants Plaintiff’s Application, it will announce an amended briefing and hearing
  schedule. If it denies the Application, the dates identified herein shall be the final briefing and
  hearing schedule for Defendants’ Motion.

         Further violations of the Court’s rules and orders shall result in the imposition of monetary
  sanctions.

  IT IS SO ORDERED.




   CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
